Exhibit 10.2

 

Execution Copy

 

To:                             Clarion Partners Property Trust Inc.

230 Park Avenue

New York, New York 10169

 

Re:                             Subscription Agreement for the Purchase of
Shares of Class W Common Stock

 

The undersigned, Clarion Partners CPPT Coinvestment, LLC, a Delaware limited
liability company, as of the 17th day of October, 2012, subscribes for and
agrees to purchase 1,020,000 shares of Class W common stock, $0.01 par value
(such shares to be purchased referred to herein as the “Shares”), of Clarion
Partners Property Trust Inc. (the “Corporation”), a corporation organized and
existing under the laws of the State of Maryland, pursuant to the terms and
conditions of this Subscription Agreement.  The Corporation is externally
managed and advised by CPT Advisors LLC (the “Advisor”), a subsidiary of the
undersigned.

 

The undersigned acknowledges that the Corporation will not register the issuance
of the Shares under the Securities Act of 1933, as amended (the “1933 Act”), or
any state securities laws (the “State Acts”) in reliance upon exemptions from
registration contained in Section 4(2) of the 1933 Act and the State Acts, and
that the Corporation relies upon these exemptions, in part, because of the
undersigned’s representations, warranties and agreements contained in this
Subscription Agreement as well as those contained in the letter separately
executed by the undersigned substantially in the form attached hereto as
Exhibit A.

 

1.                                      The undersigned represents, warrants and
agrees as follows:

 

1.1.                            The undersigned hereby subscribes for 1,020,000
Shares, and hereby delivers in United States dollars the purchase price of
$10.00 per share for an aggregate purchase price of $10,200,000 in cash.

 

1.2.                            The undersigned has carefully read this
Subscription Agreement and, to the extent it believes necessary, has discussed
with its counsel the representations, warranties, and agreements that it makes
by signing this Subscription Agreement and the limitations that apply to its
resale of the Shares.

 

1.3.                            The undersigned has had the opportunity to ask
questions of and receive answers or obtain additional information from a
representative of the Corporation concerning the financial and other affairs of
the Corporation and the terms and conditions of the offering of the Shares to
which this Subscription Agreement relates, and, to the extent the undersigned
believes necessary in light of its knowledge of the Corporation’s affairs, the
undersigned has asked these questions and received satisfactory answers.

 

1.4.                            (a)  The undersigned is purchasing the Shares
for its own account, with the intention of holding the Shares for investment and
with no present intention of dividing or allowing others to participate in this
investment or of reselling or otherwise participating, directly or indirectly,
in a distribution of the Shares; and, subject to Section 1.4(b) below, it will
not make any sale, transfer or other disposition of the Shares except to an
affiliate without the

 

--------------------------------------------------------------------------------


 

prior consent of the Corporation’s board of directors and any purported transfer
in violation of this Section 1.4(a) shall be void ab initio.

 

(b) Notwithstanding Section 1.4(a) above, the Shares purchased hereunder shall
be eligible for redemption in accordance with the Corporation’s redemption plan
as described in the Corporation’s registration statement for its continuous
public offering as amended from time to time. The undersigned acknowledges that
(1) the share redemption plan is subject to certain limitations as to the amount
of shares that may be redeemed during each calendar quarter, and may be modified
or suspended by the Corporation’s board of directors, and (2) the undersigned
will be treated pari passu with all other stockholders requesting redemptions
pursuant to the share redemption plan.

 

1.5.                            The undersigned is familiar with the business in
which the Corporation is or will be engaged, and based upon its knowledge and
experience in financial and business matters, it is familiar with the
investments of the type that it is undertaking to purchase pursuant to this
Subscription Agreement; it is fully aware of the risks involved in making an
investment of this type; and it is capable of evaluating the merits and risks of
this investment.

 

1.6.                            The investment that the undersigned is
undertaking in this Subscription Agreement corresponds with the nature and size
of its present investments and net worth, and the undersigned can financially
bear the economic risk of this investment, including the ability to afford
holding the Shares for an indefinite period or to afford a complete loss of its
investment.

 

1.7.                            The undersigned agrees that it will not vote any
of the Shares of the Corporation that it owns regarding (i) the removal of any
affiliate of the undersigned as advisor to the Corporation or any director of
the Corporation or (ii) any transaction between (A) the Corporation or any of
its affiliates or directors and (B) the undersigned or any of its affiliates,
including the Advisor.

 

1.8.                            The principal office of the undersigned is at
the address shown under the signature on the signature page of this Subscription
Agreement.

 

1.9.                            The undersigned understands as follows:

 

(a)                                 The current facts surrounding this
investment do not satisfy conditions under Rule 144 under the 1933 Act
(“Rule 144”) that would permit the undersigned to resell the Shares under
Rule 144; the nature of the Corporation’s business and the conditions under
Rule 144 make it unlikely that facts will ever exist to satisfy the conditions
that would permit the undersigned to resell the Shares under Rule 144; even if
satisfaction of the conditions under Rule 144 should occur, the undersigned
could resell the Shares in reliance upon the provisions of Rule 144 only in
limited amounts and in accordance with the other terms and conditions of
Rule 144; and in connection with any resale of the Shares by the undersigned
that Rule 144 does not permit, the undersigned must comply with some other
registration exemption.

 

--------------------------------------------------------------------------------


 

(b)                                 The Corporation has no obligation to
register the Shares or to comply with the conditions of Rule 144 or to take any
other action necessary in order to make available any exemption for the resale
of the Shares without registration.

 

(c)                                  The Corporation will give stop transfer
instructions to its transfer agent or the officer in charge of its stock records
who will note on the Corporation’s appropriate records words to the effect that
the Shares may not be transferred out of the undersigned’s name unless the
undersigned first obtains approval from the Corporation.

 

(d)                                 The Corporation will not issue physical
certificates for the Shares.  Instead, the Shares will be recorded on the books
and records of the Corporation or the Corporation’s transfer agent.  The form of
Notice to Stockholders of Issuance of Uncertificated Shares of Common Stock, as
mandated by Maryland General Corporation Law, is attached hereto as Exhibit B.

 

2.                                      The parties hereto agree as follows:

 

2.1                               This Subscription Agreement shall be governed
by and construed in accordance with the laws of the State of Maryland without
giving effect to the conflict of laws provisions therein.

 

2.2                               This Subscription Agreement contains the
entire agreement between the parties with respect to the subject matter hereof. 
The provisions of this Subscription Agreement may not be modified or waived
except in a writing signed by both parties.

 

2.3                               This Subscription Agreement and the rights,
powers and duties set forth herein shall, except as set forth herein, bind and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto. The parties
hereto may not assign any of their respective rights or interests in and under
this Subscription Agreement without the prior written consent of the other
party, and any attempted assignment without such consent shall be void and
without effect.

 

2.4                               If any part of this Subscription Agreement is
held by a court of competent jurisdiction to be unenforceable, illegal or
invalid, the balance of this Subscription Agreement shall remain in effect and
unaffected by such unenforceability, illegality or invalidity.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of the day and year first written above.

 

 

 

CLARION PARTNERS CPPT COINVESTMENT, LLC

 

 

 

 

 

By:

/s/ Patrick Tully

 

Name:

Patrick Tully

 

Title:

President

 

 

 

 

230 Park Avenue

 

 

Principal Office: Number and Street

 

 

 

 

 

New York, New York 10169

 

 

City  State  Zip Code

 

 

ACCEPTED, as of the 17th day of October, 2012, on behalf of Clarion Partners
Property Trust Inc.

 

 

 

 

By:

/s/ Edward L. Carey

 

 

 

Edward L. Carey

 

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Representation Letter

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Notice to Stockholders of Issuance of Uncertificated Shares of Common Stock

 

(See Attached)

 

--------------------------------------------------------------------------------


 

CLARION PARTNERS PROPERTY TRUST INC.

a Maryland corporation

 

NOTICE TO STOCKHOLDER OF ISSUANCE

OF UNCERTIFICATED SHARES OF COMMON STOCK

 

To:                             Stockholder

From:               Clarion Partners Property Trust Inc.

 

Shares of Class W common stock, $0.01 par value per share

 

Clarion Partners Property Trust Inc., a Maryland corporation (the
“Corporation”), is issuing to you, subject to acceptance by the Corporation, the
number of shares of its Class W common stock (the “Shares”) set forth in your
subscription agreement with the Corporation.  The Shares do not have physical
certificates.  Instead, the Shares are recorded on the books and records of the
Corporation or the Corporation’s transfer agent, and this notice is given to you
of certain information relating to the Shares.  All capitalized terms not
defined herein have the meanings defined in the Corporation’s charter, as the
same may be amended from time to time, a copy of which, including the
restrictions on transfer and ownership, will be furnished to each holder of
shares of stock of the Corporation on request and without charge.  Requests for
such a copy may be directed to the Secretary of the Corporation at its principal
office.

 

The Corporation has the authority to issue shares of stock of more than one
class.  Upon the request of any stockholder, and without charge, the Corporation
will furnish a full statement of the information required by Section 2-211 of
the Maryland General Corporation Law with respect to certain restrictions on
ownership and transferability, the designations and any preferences, conversion
and other rights, voting powers, restrictions, limitations as to dividends and
other distributions, qualifications, and terms and conditions of redemption of
the shares of each class of stock which the Corporation has authority to issue,
the differences in the relative rights and preferences between the shares of
each series to the extent set, and the authority of the Board of Directors to
set such rights and preferences of subsequent series.  Such requests must be
made to the Secretary of the Corporation at its principal office.

 

--------------------------------------------------------------------------------